Opinion issued June 7, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00012-CV
———————————
SONIA
FOSTER, Appellant
V.
NONYELUM OZONOH, Appellee

 

 
On Appeal from the 257th District Court 
Harris County, Texas

Trial Court Cause No. 2011-54135
 

MEMORANDUM OPINION
This is an appeal from the trial court’s judgment
signed November 29, 2011.  Appellant has
filed a motion to dismiss the appeal.   See Tex. R. App. P. 42.1(a)(1).  No opinion has
issued.  
Accordingly, we grant the motion and dismiss the
appeal.  See id.  We dismiss all other
pending motions as moot.  
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.